Citation Nr: 1815104	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1973 and from January 1991 to October 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned; a transcript has been associated with the record. 

A July 2016 Board decision denied service connection for a psychiatric disability to include PTSD (and an earlier effective date for the award of service connection for diabetes mellitus).  The Veteran appealed the Board's decision as to the psychiatric disability claim to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2017, the CAVC granted an April 2017 Joint Motion for Partial Remand (Joint Motion) of the parties, which vacated the Board's decision to the extent that it denied service connection for a psychiatric disability, and remanded the case to the Board.  In August 2017, the Board remanded the case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Board remanded this case to the RO, in part a VA psychiatric examination of the Veteran to determine the nature and etiology of any psychiatric disability that he may have (or shown by the record since the filing of his claim in February 2010).  A review of the report of the subsequent November 2017 examination found that the examiner did not respond to all remand requests.  Specifically, the examiner was asked that if the record did not support a valid diagnosis of a chronic acquired psychiatric disability, he or she was to include comment upon the significance of a March 2010 diagnosis of manic disorder and an April 2012 diagnosis of adjustment disorder.  (The CAVC took particular interest in these two findings.)  The VA examiner provided a brief comment on the 2010 diagnosis, which was rather inconclusive (it was asserted that the Veteran's manic symptoms "may have been misinterpreted"), and did not comment at all upon the significance of the 2012 diagnosis.  A remand for an addendum opinion to ensure compliance with prior remand directives (per Stegall v. West, 11 Vet. App. 268 (1998)), is necessary.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should return the Veteran's claims file to the VA examiner who provided the November 2017 medical opinion, or (if that provider is unavailable) another qualified examiner, for an addendum opinion concerning the nature and etiology of any psychiatric disability [per the criteria of DSM-5] that the Veteran may have (or shown by the record since the filing of his claim in February 2010).  If an examination is deemed necessary, such should be arranged.  

The examiner is asked to provide additional rationale for the November 2017 opinion that the Veteran did not meet DSM-5 criteria for any psychiatric condition other than alcohol use disorder and cocaine use disorder.  Specifically, the examiner is asked to explain the significance of the March 2010 diagnosis of manic disorder and the April 2012 diagnosis of adjustment disorder, in the context of whether (since February 2010) the Veteran had or still has a psychiatric disability according to DSM-5 criteria.  (As the record now stands, there is no clear rationale that reconciles the finding of no psychiatric disability since February 2010 except substance abuse disorders, with the clinical diagnoses of manic and adjustment disorders in 2010 and 2012; the CAVC has taken particular interest in such diagnoses.)  
The examiner must provide a complete explanation for all opinions, based on clinical experience, medical expertise, and established medical principles.

2.  Thereafter, the AOJ should review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).  

